Third District Court of Appeal
                               State of Florida

                         Opinion filed August 4, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0082
                      Lower Tribunal No. F04-22267
                          ________________


                              Cordero Blair,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Jose L. Fernandez, Judge.

     Law Office of Shlomi Presser, P.A., and Shlomi Presser (Fort
Lauderdale), for appellant.

      Ashley Moody, Attorney General, and Magaly Rodriguez, Assistant
Attorney General, for appellee.


Before LOGUE, GORDO and LOBREE, JJ.

     PER CURIAM.

     Affirmed.